
	
		II
		112th CONGRESS
		1st Session
		S. 1480
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Casey (for himself
			 and Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the construction, renovation, and
		  improvement of medical school facilities, and for other
		  purposes.
	
	
		1.FindingsCongress finds the following:
			(1)In June 2011,
			 construction employment declined by 68,470, and has fallen by 2,200,000 since
			 the economic downturn began, according to the Bureau of Labor
			 Statistics.
			(2)By 2020, the
			 Nation will face a shortage of about 85,000 physicians, due in part to the
			 aging population, according to the Council on Graduate Medical
			 Education.
			(3)The American
			 Academy of Family Physicians recommended in 2006 that to meet the need of
			 primary care physicians in 2020 the United States would need to train 3,725
			 family physicians and 714 osteopathic physicians annually, with an overall goal
			 of a 39 percent increase in family physicians.
			(4)The Association
			 of American Medical Colleges has called for increased enrollment at Liaison
			 Committee on Medical Education (LCME) accredited medical schools from 15 to 30
			 percent over the 2002 levels by 2015. This increase would boost the number of
			 graduates to about 20,000.
			(5)The Federal
			 Government has not supported significant construction of medical schools since
			 the 1960s and 1970s.
			2.Definition of
			 medical schoolThe term
			 medical school means any accredited 4-year allopathic or
			 osteopathic medical school.
		3.Grants
			(a)In
			 generalThe Secretary of Health and Human Services shall
			 establish a program of grants to medical schools for the purposes of
			 constructing, renovating, or improving medical school facilities and increasing
			 the supply of physicians.
			(b)Use of
			 grantsAmounts provided for grants under this section may be used
			 to construct new facilities or renovate and improve existing facilities for the
			 purpose described in subsection (a).
			(c)AllocationThe
			 Secretary of Health and Human Services shall allocate funds appropriated under
			 this Act among medical schools based on the following criteria:
				(1)First priority
			 shall be given to new medical schools accredited to admit students from fiscal
			 years 2009 through 2014.
				(2)Priority shall be
			 given to medical schools looking to create a new branch of an existing
			 school.
				(3)Priority shall be
			 given to medical schools that serve areas designated by the Health Resources
			 and Services Administration as Medically Underserved Areas.
				(4)Funds shall only
			 be allocated to medical schools that provide accountability and transparency in
			 expending such funds.
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $500,000,000 for each of
			 fiscal years 2012 through 2016.
		
